DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 01/15/2022.

Claims 4-5, 7-9, 21-24 are pending and being examined.  Claims 1-3, 6, 10-20 are canceled.  Claims 4-5, 7-9 are amended and claims 21-24 are newly added with no new subject matter being introduced.

Claims 4-5, 7-9, 21-24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do no teach or render obvious all the cumulative limitations of independent claim 7 with particular attention to “wherein the amino-siloxane comprises structure (Ib)”.
The prior art references do no teach or render obvious all the cumulative limitations of independent claim 8 with particular attention to “wherein the amino-siloxane comprises structure (Ic)”.
The prior art references do no teach or render obvious all the cumulative limitations of independent claim 9 with particular attention to “wherein the amino-siloxane comprises structure (Id)”.
Voronkov et al. (M.G. Voronkov, Yu.A. Turkin, S.V. Nesterova, R.G. Mirskov, V.I. Rakhlin, N.I. Toropov, and E.E. Grinberg, E. E., “Hydrosilylation of unsaturated amines with oligodimethylsiloxanes containing terminal Si-H bonds and physico-chemical properties of the products”,  Khimicheskaya Promyshlennost (Moscow), 1996, issue 1, pages 7-8), Ward et al. (US 2010/0113711 A1), and Kudirka et al. (US 2014/0141025 A1) are considered to be the closest prior art.
Voronkov teaches a composition comprising an amino-siloxane having the claimed structure (I) by teaching [NH2(CH2)2O(CH2)2SiMe2O]2SiMe2 (table on page 8).
Ward teaches a composition comprising an amino-siloxane having the claimed structure (I) (Ward, [0136]) wherein R3 independently at each occurrence comprises one of a hydrogen atom, a methyl group, or an ethyl group and R2 is independently at each occurrence a C3 aliphatic radical in a linear propyl form or a branched isopropyl form.
Kudirka teaches a composition comprising an amino-siloxane having the claimed structure (I) (Kudirka, 20 of Scheme 1 in paragraph [0562]), wherein R3 independently at each occurrence comprises one of a hydrogen atom, a methyl group, or an ethyl group.
Voronkov, Ward, Kudirka, alone or combined do not teach nor render obvious the amino-siloxanes having the claimed structures (Ib), (Ic), and (Id).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734